23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Susan Carrie BARNES, Petitioner Appellant,v.STATE of South Carolina;  Attorney General of the State ofSouth Carolina, Travis Medlock, Respondents Appellees.
No. 93-7181.
United States Court of Appeals, Fourth Circuit
Submitted:  May 3, 1994.Decided:  May 17, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Solomon Blatt, Jr., Senior District Judge.  (CA-91-3874-3-8BD)
W. Gaston Fairey, FAIREY & PARISE, P.A., Columbia, South Carolina, for Appellant.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on her 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Barnes v. South Carolina, No. CA-91-3874-3-8BD (D.S.C. Sept. 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED